Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATILED ACTION
 
Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 4/6/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claims 1-2, 7-8, 14-15 are currently amended. No new claims are added. No new matter is added. The amendment overcomes the rejection of the non-final office action.
Allowable Subject Matter

4.	Claims 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 1, 7 and 14 are allowable because prior art fails to 
teach or suggest, either alone or in combination,  a method comprising: receiving, by an artificial intelligence (Al) system, a question that has contextual features; training the Al system to identify entries in a corpus that have one or more of the contextual features from the question; further training the Al system to identify multiple answers to the question, wherein the multiple answers are derived from the corpus; further training the Al system to merge the multiple answers into a merged answer to the question in order to create a fully trained Al system; further training the Al system to name an entry in the corpus that has a highest quantity of contextual features that match the contextual features in the question as an initial answer to the question; further training the Al system to identify merged answers that have a total quantity of contextual features that exceed the contextual features in the initial answer; and utilizing the fully trained Al system to answer the question with the merged answer.
6.	Claims 2-6 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for an artificial intelligence system of claim 1.
7.	Claims 8-14 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 7 as the computer program product for training AI system of claim 7.
8. 	Claims 15-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim14 as the computer system of claim 14.
9.	The closet prior art of  Kurowski et al (US 2016/0071432) in view of NPL Verma,( Reflexive Hybrid Approach to Provide Precise Answer of User Desired Frequently Asked Question, Aayushi Verma Department of computer science
           engineering Jaypee Institute of Information Technology, 978-1-5090-3519-
9/17/$31.00 ¢ 2017 IEEE (Year: 2017)) and in further view of Hu et al (US 10,963,493)  teaches method and computer system for Artificial intelligence system  but further fails to teach a method comprising: receiving, by an artificial intelligence (Al) system, a question that has contextual features; training the Al system to identify entries in a corpus that have one or more of the contextual features from the question; further training the Al system to identify multiple answers to the question, wherein the multiple answers are derived from the corpus; further training the Al system to merge the multiple answers into a merged answer to the question in order to create a fully trained Al system; further training the Al system to name an entry in the corpus that has a highest quantity of contextual features that match the contextual features in the question as an initial answer to the question; further training the Al system to identify merged answers that have a total quantity of contextual features that exceed the contextual features in the initial answer; and utilizing the fully trained Al system to answer the question with the merged answer.
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677